Citation Nr: 0411727	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-18 029	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a low back 
disability.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a left knee 
disability.

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for a left ankle 
disability.

4.  Entitlement to service connection for a left hip 
condition, to include as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from February 1986 to 
August 1987.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision by 
the RO which denied service connection for a left hip 
disability and determined that new and material evidence had 
not been received to reopen the claims of service connection 
for a left ankle disability, a low back disability, and a 
left knee disability.


FINDINGS OF FACT

1.  In a September 2000 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen claims of service connection for a left ankle, a low 
back disability, and a left knee disability.  The veteran did 
not appeal the adverse determination, and it became final.

2.  The evidence submitted since the final September 2000 RO 
decision is cumulative or redundant of evidence previously 
considered, or it is not so significant that it must be 
considered in order to fairly decide the merits of the claims 
for service connection for a left ankle disability, a low 
back disability, and a left knee disability.

3.  A preponderance of the evidence of record is against a 
finding that the veteran currently has a left hip disability.



CONCLUSIONS OF LAW

1.  The veteran has not submitted new and material evidence 
since the final RO decision in September 2000, and thus the 
claims of service connection for a left ankle disability, a 
low back disability, and a left knee disability may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2003).

2.  A left hip disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

In Pelegrini v. Principi, supra at 422, the Court held that a 
VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision.  
The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.

The veteran and his representative have been provided with a 
copy of the appealed July 2002 rating decision, and a May 
2003 statement of the case (SOC) that discussed the pertinent 
evidence, and the laws and regulations related to claims of 
service connection, as well as applications to reopen claims 
of service connection.  Moreover, these documents essentially 
notified them of the evidence needed by the veteran to 
prevail on his claims.  

In addition, in February 2002 and August 2003 letters, the RO 
notified the veteran of the evidence needed to substantiate 
his claims, and offered to assist him in obtaining any 
relevant evidence.  This letter gave notice of what evidence 
the appellant needed to submit and what evidence VA would try 
to obtain.  See Quartuccio, Pelegrini, supra.  In February 
2002, the RO sent the veteran a letter informing him that 
they had requested medical private treatment records from 
Desert Orthopedic Center, University Medical Center, and Dr. 
Michael Freeman.  He was informed that it was his 
responsibility to assure that VA received the records.  He 
was asked to request the records himself.  In August 2003, 
the RO notified the veteran that he needed to submit 
additional evidence regarding any treatment he had received 
for his claimed conditions.  Moreover, in a March 2004 
letter, the veteran was given an opportunity to submit any 
additional evidence concerning his appeal.

In the August 2003 letter, he was again notified of the 
evidence needed to substantiate claims of service connection.  
In this regard, he was told that he needed evidence showing 
an injury in service, or that a disease was made worse during 
service, or an event in service caused injury or disease.  
The RO related that the veteran also needed to submit 
evidence of a current disability.  The RO stated that this 
could be shown by medical evidence.  Lastl he was told that 
in order to substantiate his claim of service connection he 
needed to submit or identify evidence of a relationship 
between his current disability and an injury, disease, or 
event in service.  He was informed that medical records or 
medical opinions usually show this type of evidence.  He was 
told that service connection could also be awarded on a 
presumptive basis under the law, as to certain disabilities.  

Although the August 2003 letter did not specifically inform 
the veteran that he needed to submit new and material 
evidence to reopen his claims of service connection, he was 
told of his responsibility to submit new and material 
evidence to reopen claims of service connection by way of the 
July 2002 RO rating decision and the May 2003 statement of 
the case.  The Board notes that the August 2003 letter did 
inform the veteran of the evidence need to substantiate a 
direct claim of service connection.  The Board observes that 
such evidence is the same type of evidence which is required 
to reopen a claim of service connection.  Given the 
foregoing, the Board concludes that the veteran was in fact 
notified of his responsibility to submit new and material 
evidence to reopen his claims of service connection, and was 
also informed of the type of evidence needed to reopen such 
claims.

As it pertained to respective responsibilities, the veteran 
was told that VA was responsible for getting relevant records 
from any Federal agency, and would make reasonable efforts to 
get records from private doctors, hospitals, current 
employers, or State and local governments.  He was told that 
it was his responsibility to provide enough information so 
that VA could obtain records from any custodians of his 
records.  He was also told that it was, however, his 
responsibility to make sure that VA was provided all 
requested records not in the possession of a Federal 
department or agency.

In light of the foregoing, the Board finds that the rating 
decision, SOC, and notice letters dated in February 2002, 
August 2003, and March 2004 complied with the specific 
requirements of Quartuccio (identifying evidence to 
substantiate the claims, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice)
 
The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In the present case, regarding the current issues on appeal, 
his claims were received in March 2001.  His claims were 
adjudicated in July 2002, and it was not until August 2003 
did he receive a proper VCAA notice letter.  The August 2003 
notice letter does not meet the timing requirements as noted 
in Pelegrini.  While the Court did not address whether, and, 
if so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or his to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, supra.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and would not appear to be a reasonable 
construction of section 5103(a).  Under such circumstances, 
the Board believes there is no basis for concluding that 
harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, or it would not have taken "due account of the 
rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, supra (holding that there is no implicit exemption 
for the notice requirements contained in 38 U.S.C.A. 
§ 5103(a) from the general statutory command set forth in 
section 7261(b)(2) that the Veterans Claims Court shall 
"take due account of the rule of prejudicial error.")  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  


Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the proper notice provided to the appellant in August 
2003 was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, and with 
full consideration of the Pelegrini decision, to decide this 
appeal would not be prejudicial error to the claimant.

In this regard, throughout this appeal process, VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, VA has associated 
with the claims folder the veteran's service medical records, 
lay statements, and outpatient examination and treatment 
reports.  The veteran has not identified any evidence 
pertinent to his claim which is not already of record, and 
there are no additional records to obtain.  Moreover, the 
veteran has been informed of the type of evidence necessary 
to substantiate his claims, as well as the respective 
responsibilities incumbent upon him and VA as it pertains to 
his claims.

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).



II.  New and Material Evidence for Service Connection

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

In May 1988, the RO denied the claims of service connection 
for a left knee disability, a left ankle disability, and a 
low back disability.  The RO found, in essence, that the 
veteran did not have chronic left knee and ankle disorders in 
service.  They noted that residuals of a left knee and left 
ankle injury were not found on the veteran's discharge 
examination.  The RO also found that the evidence of record 
did not show a low back disability.  In September 1991, the 
RO determined that new and material evidence had not been 
received to reopen claims of service connection for a low 
back disability and for a left knee disability.  In September 
2000, the RO determined that new and material evidence had 
not been received to reopen claims of service connection for 
a left ankle disability, a low back disability, and a left 
knee disability.

Following those RO decisions dated in May 1988, September 
1991, and September 2000, the veteran was provided with 
notice of his procedural and appellate rights.  The veteran 
did not, however, appeal any of those decisions.  As the 
veteran did not initiate an appeal as to any of the RO 
decisions in May 1988, September 1991, and September 2000, 
the decisions are now final.  38 U.S.C.A. § 4005 (West 1982); 
38 U.S.C.A. § 7105 (West 1991, 2002).  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).


In March 2001, the veteran filed a request to reopen claims 
of service connection for a left ankle disability, a low back 
disability, and a left knee disability.  As noted above, 
where a claim which has been finally disallowed, the law and 
regulations provide that if new and material evidence has 
been presented or secured, the claim will be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  "New and 
material" evidence, for purposes of this appeal, is defined 
as evidence not previously submitted, not cumulative or 
redundant, and which by itself, or along with evidence 
previously submitted, is so significant that it must be 
considered to fairly decide the merits of the claim.  38 
C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Evans v. Brown, 9 Vet. App. 273 (1996).  The Board 
notes that, while the above definition of new and material 
has been changed, the changes apply only to claims filed 
after August 29, 2001, and have no impact upon the current 
appeal which arose from a claim filed in March 2001.  38 
C.F.R. § 3.156.

In Hodge, the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Furthermore, the Court 
has stated that in determining whether the evidence is new 
and material, the credibility of the newly presented evidence 
is to be presumed.  See Kutscherousky v. West, 12 Vet. App. 
369, 371 (1999) (per curiam) (holding that the "presumption 
of credibility" doctrine, as articulated in Evans v. Brown, 
supra, was not altered by the ruling in Hodge, and continues 
to be binding precedent).

In the instant case, the Board must examine whether new and 
material evidence has been received to reopen claims of 
service connection for a left ankle, a low back, and a left 
knee disability since the last final RO decision in September 
2000.

With respect as to whether new and material evidence has been 
received to reopen the claim of service connection for a left 
ankle disorder, the Board observes that the evidence on file 
at the time of the September 2000 decision included the 
veteran's service medical records.  These records show that 
in February 1987, the veteran sustained an injury to his left 
ankle.  He was diagnosed as having an Achilles strain.  In 
April 1987, he was referred to physical therapy.  Examination 
at that time was negative except for some tenderness.  A July 
1987 discharge examination report reveals that the veteran's 
lower extremities and feet were normal.  Also of record were 
statements by the veteran to the effect that he had a left 
ankle disorder due to an injury in service.

Evidence received subsequent to the September 2000 RO 
decision included lay statements received in March 2001 
pertaining to the impact the veteran's disabilities (ankles, 
knee, and low back) had on his ability to function.  While 
this evidence is new, the evidence is not material as the 
evidence fails to show that the veteran currently has a left 
ankle disorder which was incurred in service.  The additional 
medical evidence of record does not show any treatment for or 
a diagnosis of a left ankle disability.  Thus, although the 
additional medical reports are new, they are not material.  
In this regard, none of the medical reports show that the 
veteran currently has a left ankle disability due to service.  
The Board finds that the evidence received since the 
September 2000 RO decision is not so significant that it must 
be considered to fairly decide the merits of the claim.  
While the evidence is new, none of the evidence is material.  
As new and material evidence has not been received, the claim 
of service connection for a left ankle disorder cannot be 
reopened.  

The next question to be addressed is whether new and material 
evidence has been received since the September 2000 RO 
decision which determined that new and material evidence had 
not been received to reopen the claim of service connection 
for a low back disorder.  Evidence on file at the time of the 
September 2000 decision included the veteran's service 
medical records and outpatient treatment reports from 1988 to 
1989.  Service medical records show that in April 1987 an 
examination of the back was unremarkable.  His July 1987 
service discharge examination report reveals that the veteran 
reported a history of having episodic back pain.  Physical 
examination revealed that his spine was normal.  Outpatient 
treatment reports from May 1988 show that the veteran was 
treated for low back pain.  He was diagnosed as having a mild 
back sprain.




Evidence received since the September 2000 RO decision 
includes lay statements, assertions by the veteran, and 
medical treatment reports.  Lay statements received in March 
2001 pertain to the impact the veteran's disabilities 
(ankles, knee, and low back) had on his ability to function.  
While this evidence is new, the evidence is not material, as 
it fails to show that the veteran currently has a low back 
disorder which was incurred in service.  The veteran's 
statements to the effect that he currently has a back 
disability which is due to a service injury are neither new 
nor material.  His statement is merely duplicate of arguments 
previously of record at the time of the September 2000 
decision.  Further, his assertion is not material because, as 
a lay person, he is not competent to offer opinions regarding 
medical diagnosis or causation.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Hasty v. Brown, 13 Vet. App. 230 
(1999).  

Several medical reports were also submitted after the 
September 2000 RO decision.  An October 2000 letter from 
Michael R. Freeman states that he had treated the veteran for 
low back pain since March 1995.  Dr. Freeman reported that 
after kinesiological, chiropractic, and neurological 
examination, the veteran was shown to have: chronic brachial 
neuritis and subluxations of the cervical spine, chronic 
intercostals neuritis of the entire thoracic spine, chronic 
neuritis of the lumbar spine, and myofascial pain syndrome.  
The veteran reported for treatment in August 2001, after he 
fell down stairs.  He was treated for complaints of back 
pain.  He was diagnosed as having a lumbar contusion/sprain.  
X-ray studies of the lumbar spine did not show abnormal 
findings pertaining to the lumbar spine.  In February 2002, 
Dr. Freeman noted that the veteran had subluxation of the 
cervical and sacroiliac spine.  The medical evidence showing 
that the veteran has a back disorder is cumulative of 
evidence on file at the time of the September 2000 RO 
decision and, as such, the evidence is not new.  Moreover, 
the evidence is not material, as it fails to show a medical 
nexus between his current back disorder and service.  As new 
and material evidence has not been received to reopen the 
claim of service connection for a low back disorder, the 
claim must be denied.



The last question to be addressed is whether new and material 
evidence has been received to reopen the claim of service 
connection for a left knee disability since the final 
September 2000 RO decision.  Evidence on file at the time of 
the September 2000 RO decision consisted of the veteran's 
service medical records and assertions by the veteran.  
Service medical records show that, in February 1987, the 
veteran injured his left knee.  He was subsequently diagnosed 
as having an anterior cruciate ligament strain.  A July 1987 
separation examination revealed that the veteran had normal 
lower extremities.  In a March 1999 claim, the veteran 
asserted that he had a left knee disability due to a service 
injury he sustained in 1987.

Evidence received after the September 2000 RO decision 
included medical treatment records and lay statements.  In 
December 2000, the veteran reported injuring his left knee at 
work.  He was diagnosed as having a left knee strain and 
possibly a torn anterior cruciate ligament.  He was 
prescribed pain medication, and was given crutches and a knee 
immobilizer.  He received follow-up treatment in January 2001 
due to the left knee accident in December 2000.  He was again 
diagnosed as having a left knee sprain.  A February 2001 MRI 
of the left knee revealed (1) bone contusion involving the 
lateral tibial plateau without significant depression or 
fracture and (2) probable meniscal degeneration involving the 
posterior horn of the medial meniscus; subtle extension to 
the inferior articular surface was seen making  it difficult 
to completely exclude a subtle meniscal tear.  In March 2001, 
the veteran underwent left knee arthroscopic surgery.  The 
postoperative diagnosis was left knee synovitis and left knee 
1 cm area of chondromalacia, over the lateral aspect of the 
medial femoral condyle in the weight-bearing portion.  The 
medical history reported in connection with the operation was 
that the veteran had injured his left knee at work.  A couple 
of weeks following the arthroscopic surgery, the veteran 
underwent physical therapy.  An August 2001 medical report 
shows that the veteran reported that his left knee gave out, 
and that he fell down stairs while he was at work.  He was 
diagnosed as having left knee instability.  That same month, 
the veteran filled out a form for workers compensation.




The additional medical evidence showing that the veteran 
injured his knee at work and the subsequent treatment for 
those injuries is new as that evidence was not previously of 
record at the time of the September 2000 rating decision.  
The evidence, however, is not material, as it fails to show 
that the veteran's current left knee disorder is related to 
service.  Consequently, the Board must conclude that since 
new and material evidence has not been received, the claim of 
service connection for a left knee disorder may not be 
reopened.  

III.  Service connection for a left hip disability, to 
include as
secondary to a low back disability

As previously noted, service connection may be granted for 
disability resulting from disease or injury that was incurred 
in or aggravated by active service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Disability which is proximately due to or 
the result of a service-connected disease or injury shall 
also be service connected.  38 C.F.R. § 3.310.

Correspondence dated from May 1999 to April 2000 from the 
veteran indicates that he is claiming that he injured his 
left hip in service.  In the alternative, he claims that his 
back disorder caused a left hip disorder.  A review of the 
veteran's service medical records is negative for any 
complaints or diagnosis of a left hip disability.  Separation 
examination in July 1987 reveals that his lower extremities 
were normal.  Post-service medical records also fail to show 
a diagnosis of a left hip disorder.  In the absence of 
evidence of a present disability of the left hip, there is no 
basis for a grant of service connection.  See Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).  

Under the circumstances in the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim of service connection for a left hip disability; and 
the benefit-of-the doubt doctrine is inapplicable.  
Consequently, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for a left ankle disability, 
the appeal is denied.

As new and material evidence has not been received to reopen 
the claim of service connection for a low back disability, 
the appeal is denied.

As new and material evidence has not been received to reopen 
the claim of service connection for a left knee disability, 
the appeal is denied.

Service connection for a left hip disability is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



